Hammond, J.
This case is before us upon an appeal from the decree of the Superior Court, after a hearing. The evidence not being reported, the only question is whether the decree is justified by the record.
Upon comparing the decree with the record, we are of opinion that the second paragraph of the decree, to wit, that part after “ Marie D. Beauvais,” and before the paragraph relating to costs, is not justified by the record, and should be stricken out.
The decree as thus modified may stand.
The defendants contend that in any event the decree is wrong, because the bill states the frontage of the Beauvais lot to be two hundred and seventy-four feet, while the decree seems to fix it at one hundred and seventy-four feet. But the evidence not being reported, we cannot tell which is correct. Perhaps the error, if there be any, is merely clerical. If so, it can be corrected.

Decree accordingly.